PER CURIAM.
Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit. See Local Rule 36(c).
Brett Livingstone Strong appeals from the district court’s order granting Plaintiffs motion for summary judgment and the magistrate judge’s order granting Plaintiffs motion for sanctions. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Am. Monument Found., LLC v. Strong, No. CA-02-897-A (E.D. Va. filed Feb. 12, 2003; entered Feb. 19, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED